         Case 1:20-cv-06255-ER Document 7 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE PENSION
FUND OF WARDROBE LOCAL
764, I.A.T.S.E.,
                              Plaintiﬀ,                        ORDER
                – against –                               20 Civ. 6255 (ER)

NEW YORK CITY OPERA, INC.,

                              Defendants.


RAMOS, D.J.:

         �e Trustees ﬁled their complaint on August 7, 2020, Doc. 1, and served the

Opera on August 14 via personal service on the Opera’s managing agent, Doc. 5. �e

Opera’s deadline to answer was therefore September 4. Fed. R. Civ. P. 12(a)(1)(A)(i).

Over one month later, the Opera has yet to answer or otherwise respond to the complaint.

Accordingly, the Trustees are directed to ﬁle a status report by November 1, 2020. If they

choose to move for default, they are directed to consult with Attachment A of the Court’s

Rules of Individual Practice.


It is SO ORDERED.


Dated:    October 5, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
